Citation Nr: 0118841	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right and left 
ankle disorders, secondary to service-connected bilateral pes 
planus.

2.  Entitlement to service connection for right and left knee 
disorders, secondary to service-connected bilateral pes 
planus.

3.  Entitlement to service connection for low back pain with 
sciatic neuropathy, secondary to service-connected bilateral 
pes planus.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying the veteran's 
claims of entitlement to service connection for ankle and 
knee disorders, as well as low back pain with sciatic 
neuropathy, all secondary to service-connected bilateral pes 
planus.  The basis of the denials of the veteran's multiple 
claims for secondary service connection was that the claims 
advanced were not well grounded.  Also denied by the RO in 
June 1999 was the veteran's claim for increase for a rating 
in excess of 10 percent for his service-connected bilateral 
pes planus.

In her substantive appeal, received by the RO in August 2000, 
the veteran indicated that pain caused by her service-
connected pes planus was adversely affecting her ability to 
maintain employment and to the extent that the veteran is 
thereby claiming entitlement to a total rating for 
compensation based on individual unemployability, such is 
referred to the RO for initial development and adjudication.


REMAND

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the basis on which the RO denied the veteran's claims for 
secondary service connection no longer exists.  Moreover, the 
veteran has not been duly notified of the law and regulations 
governing the disposition of such claims and, thus, she may 
have been denied the opportunity to submit all pertinent 
evidence or to formulate appropriate argument in support of 
the benefits sought.  As well, the RO in this instance has 
not yet considered whether any additional notification or 
development actions are required under the VCAA.  As the 
potential for prejudice to the veteran would be significant 
were the Board to proceed to adjudicate the merits of the 
service connection claims presented, a remand to the RO for 
readjudication is necessary.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Additionally, review of the record reveals that further 
evidentiary development is needed both as to the service 
connection and increased rating issues.  In this regard, it 
is noted that, notwithstanding the RO's conclusion that the 
veteran's claims for secondary service connection were not 
well grounded, there is medical evidence on file as to the 
existence of current disability of the ankles, knees, and low 
back, with an opinion from a VA treating medical professional 
in September 1998 specifically linking such disorders to the 
veteran's pes planus, which was described as "severe."  
There is also medical evidence provided through a VA 
examination in November 1998, culminating in entry of 
pertinent diagnoses of recurrent lumbosacral pain, right and 
left knee pain, and right and left ankle pain, each by 
history, and an opinion that the veteran was without any low 
back, knee, or ankle disorder, secondary to pes planus.  
Further, clarifying evidence is found to be in order in light 
of the conflict in the medical evidence described above.  

As well, no opinion was set forth by the VA examiner in 
November 1998 as to the existence or non-existence of 
additional disability as a consequence of an increase in 
severity of claimed nonservice-connected disabilities of the 
ankles, knees, and low back, due to the veteran's service 
connected pes planus.  Additional disability resulting from 
the aggravation of a nonservice-connected disorder by a 
service-connected disability is compensable under 38 C.F.R. 
§ 3.310(a) (2000).  See generally Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Furthermore, the RO in no way addressed the 
Allen considerations in its adjudication of the secondary 
service connection issues herein presented.

In terms of the evidence developed in connection with the 
veteran's claim for increase for pes planus, the VA's medical 
examination of November 1998 is found to be inadequate in its 
failure to address fully the clinical findings needed to 
determine whether an increased evaluation is warranted under 
38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
noted that the November 1998 examination is lacking as to 
objective findings regarding the existence and degree of pain 
and functional loss associated with the veteran's pes planus, 
as well as findings as to the presence or absence of 
incoordination, weakness, and the like.  Moreover, in the 
report of such examination, it is noted that X-rays of the 
feet were deferred due to a recent X-ray examination of the 
feet, but other than the notation of 'X-ray-flexible 
flatfoot" in a VA outpatient treatment note compiled in 
March 1998, no radiological findings pertaining to the feet 
are identified in recent years.  Based on the foregoing, 
further development of the evidence is found to be in order 
with respect to the veteran's claim for increase for 
bilateral pes planus.

As further medical examination of the veteran is deemed to be 
in order, she is hereby advised of the importance of 
appearing for such evaluation.  In that vein, the veteran's 
attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).


Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claims of entitlement to service 
connection for right and left ankle and 
knee disorders, as well as low back pain 
with sciatic neuropathy, as secondary to 
service-connected bilateral pes planus, 
and for an increased rating for bilateral 
pes planus.  The RO should also advise 
the veteran of her right to submit any 
additional argument and/or evidence in 
support of those claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to medical 
evidence as to a causal relationship 
between claimed ankle, knee, and low back 
disorders and her service-connected pes 
planus, as well as any recent increase in 
severity of her pes planus.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for any ankle, knee, or low 
back disorder prior to, during, and after 
her discharge from active duty, as well 
as for her service-connected bilateral 
pes planus since 1997.  The dates of such 
evaluation or treatment should be 
provided, to the extent possible.  

As well, she should also be asked to 
provide a listing of all post-service 
trauma to the ankles, knees, and low 
back, through employment injuries, motor 
vehicle accidents, etc., and any 
treatment received as a result.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records, including those 
pertaining to a hospital admission of the 
veteran to the VA Medical Center in 
Durham, North Carolina, on or about 
December 21, 1990, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purposes of determining the 
correct diagnosis, date of onset and 
etiology of the veteran's claimed ankle, 
knee, and low back disorders, and an 
opinion as to the relationship of those 
entities to her service-connected pes 
planus.  Also, the examiner must address 
the nature and current severity of the 
veteran's service-connected bilateral pes 
planus.  The veteran's claims folder in 
its entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies, including 
X-rays, must also be accomplished if 
deemed warranted by the examiner.  All 
diagnoses are then to be fully set forth.

The examining orthopedist must provide 
findings as to whether the veteran's 
bilateral pes planus is relieved by a 
built-up shoe; whether the weight-bearing 
line is over or medial to the great toe, 
with inward bowing of the tendo achillis, 
and pain on manipulation and use of the 
feet; whether there is objective evidence 
of marked deformity [pronation, 
abduction, etc.], pain on manipulation 
and use accentuated, an indication of 
swelling on use, and characteristic 
callosities; and whether there is marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, which 
are not improved by orthopedic shoes or 
appliances.  

The examiner should be asked to express 
an opinion on whether there is objective 
evidence of pain of either foot 
attributable to bilateral pes planus and, 
if present, whether such pain could 
significantly limit functional ability 
during flare-ups or when affected part is 
used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  As 
well, the presence of weakened movement, 
excess fatigability, or incoordination of 
either foot attributable to the service-
connected pes planus should be fully 
noted, and, if feasible, any such 
determination should also be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

In addition, it is asked that the 
examiner furnish a professional opinion, 
with full supporting rationale, as to 
each of the following questions, 
utilizing in the response the italicized 
standard of proof:

(a)  Whether it is at least as 
likely as not that the 
veteran's service-connected 
bilateral pes planus is the 
direct cause of the veteran's 
claimed disorders of the 
ankles, and/or knees, and/or 
low back?

(b)  Whether it is at least as 
likely as not that the 
veteran's service-connected 
bilateral pes planus has 
resulted in an increase in the 
level of severity of the 
veteran's claimed ankle, knee, 
and/or low back disorders, and, 
if so, to what degree?

In rendering these requested 
medical opinions, it is asked 
that the examiner review the 
opinions offered to date by 
other medical professionals, 
discussing their relative 
merits from a scientific-
medical standpoint.  

5.  Upon completion of the foregoing 
development, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return it for 
any and all needed action.  

6.  The RO should thereafter readjudicate 
the issues of the veteran's entitlement 
to secondary service connection for 
ankle, knee, and low back disorders and 
entitlement to a rating in excess of 10 
percent for bilateral pes planus, based 
on all the evidence of record and all 
governing legal authority, including 
DeLuca and Allen, both supra; the VCAA; 
and 38 C.F.R. § 3.655, as applicable.  If 
the veteran fails to appear for the 
examination, the letter notifying her of 
the time and place of such examination 
and the address to which it was sent 
should be included in the claims folder.  
If the benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


